BY THE COURT.
This transcript is not embraced within the act of congress. The president of the Court of Common Pleas has no authority to attest a justice’s judgment. But this court has long been in the habit of receiving the prothonotary’s or clerk’s certificate as evidence of the justice’s official character. We think the same rule should obtain as to these certificates, and admit the evidence.
Judgment for the plaintiff.
[A justice’s court is not a court of record; Wilson v. Wickersham, 3 W. L. M. 621, 625.]